  Case 9:18-cv-00928-GLS-ML Document 17 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
FULGENCIO RODRIGUEZ,

                        Petitioner,                 9:18-cv-928
                                                    (GLS/ML)
                 v.

NEW YORK STATE
DEPARTMENT OF PAROLE AND
COMMUNITY SUPERVISION

                        Respondent.
APPEARANCES:                            OF COUNSEL:

FOR THE PETITIONER:
FULGENCIO RODRIGUEZ
Pro Se
425 West 205th Street
Apartment 6K
New York, NY 10034

FOR THE RESPONDENT:
HON. LETITIA JAMES                      PRISCILLA I. STEWARD
New York State Attorney General         Assistant Attorney General
28 Liberty Street
New York, NY 10005

Gary L. Sharpe
Senior District Judge

                                  ORDER

     The above-captioned matter comes to this court following an Order

and Report-Recommendation (R&R) by Magistrate Judge Miroslav Lovric,

duly filed July 30, 2021. (Dkt. No. 15.) Following fourteen days from the
  Case 9:18-cv-00928-GLS-ML Document 17 Filed 08/31/21 Page 2 of 2




service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No.

15) is ADOPTED in its entirety; and it is further

      ORDERED that the petitioner’s petition for a writ of habeas corpus

(Dkt. No. 1) is DENIED and DISMISSED; and it is further

      ORDERED that, because the Court finds the petitioner has not made a

“substantial showing of the denial of a constitutional right” pursuant to 28

U.S.C. §2253(c)(2), no certificate of appealability shall issue; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

August 31, 2021
Albany, New York




                                         2
